NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                               Submitted December 28, 2009
                                 Decided January 20, 2010

                                            Before

                            WILLIAM J. BAUER, Circuit Judge
 
                            RICHARD A. POSNER, Circuit Judge 

                            ILANA DIAMOND ROVNER, Circuit Judge

No. 08‐2788

UNITED STATES OF AMERICA,                        Appeal from the United States District
          Plaintiff‐Appellee,                    Court for the Northern District of Indiana,
                                                 Hammond Division.

                    v.                           No. 2:07‐cr‐00088‐JTM‐APR‐2

                                                 James T. Moody, Judge.
ERIC L. FRAZIER, 
            Defendant‐Appellant.



                                         O R D E R

   Eric Frazier moved to reduce his life sentence based on amendments to the United States
Sentencing Guidelines.  But under the amended Guidelines, his sentence remains life in prison.
The district courtʹs denial of Frazierʹs motion to reduce his sentence is AFFIRMED.